Title: To James Madison from Tobias Lear, 12 February 1802
From: Lear, Tobias
To: Madison, James


					
						No. 20
						
						Cape François, Feby. 12h: 1802
					
					After acknowledging the receipt of the letter which you did me the honor to write, under 

date of the 8th of January, and of the duplicate & triplicate of the same with their enclosures, I must 

perform the painful task of relating the unfortunate events which have taken place here.
					On the second of this month the French fleet, consisting of 14 sail of the line and 9 

frigates, appeared off this Harbour.  Everything was immediately put in motion on such an event, 

The whites rejoicing, and the blacks preparing for resistance.  They did not attempt to come in 

this day, altho the wind and weather were very favourable.  A Cutter belonging to the fleet came in, 

and an aid of the Admiral was sent to Genl. Christophe, who commanded the town, to deliver to him 

the Proclamation of the First Consul, and to know if he shod. make any opposition.  The answer 

from Christophe was, that he was but a subordinate Officer, and that he could not permit the Ship’s 

to enter without the order of the Governor.  This determination and the preparations making for 

opposition created, a general Alarm.  I went round to the Americans, and advised them to get 

themselves and their most valuable effects on board the Vessels in the harbour without delay.  At 

midnight, the Mayor & municipality waited upon me with a request that I would attend a 

deputation of their body on board the fleet, to endeavour to make some accommodation that wd. 

save the town.  I readily consented, from motives of humanity, and from a wish to know their 

disposition towards the Americans here.  We embarked about 2 o’clk; and at the same time I gave 

orders to the American Vessels in the Road, to move over to the opposite side of the Harbour, that 

they might be as far as possible from the town.  The Ships having stood off in the night, we did not 

get on board the Admiral till one oclock of the third inst., where the deputation were received by 

Genl. Leclerc in a very severe manner, and informed that the Ships wd. come in the next day at all 

events, and without any other terms than those offered in the proclamation, of which I send a copy.  

After they had been dismissed, I was introduced to the General, and told him my double view in 

coming off.  He said as to the first, his determination had been delivered to the deputation, and as to 

the second, that the Americans might expect every protection he could give them.  I returned with the 

deputation, and we reached the town about sun set, when we went to Genl. Christophe, and the 

deputation informed him of the issue of their mission.  He declared he wd. not yield a point on his 

part—that he did not beleive the professions of insurg. freedom &c. to the blacks, and that he shd. 

make opposition.  They used all entreaties possible to turn him from his purpose; but without effect. 

 They left him in despair.  After they were gone, I used all the arguments I could think of to divert 

him from his purpose; but in vain.  I then asked him what the Americans had to depend upon.  He 

said he wd. give permission in the morng. for them to go on board their Vessels.  I retired to my 

House, and put up my most valuable papers and a few Clothes, to take on board the Am. Vessels 

with me in the morng.  The Town was filled with troops and other blacks from the Country during 

the night.
					In the morng. at daylight, I went to Christophe’s for the Order for the Americans to 

embark, and also desired that all the women & children & other whites might be permitted to go on 

board the Am. Vessels, which wd. be ready to receive them.  He was mountg. his horse, and told me 

he wd. ride to the Water and give orders to the guard to permit the Americans only to go on board 

the Vessels.  I entreated for the others, but in vain.  I went to the Wharf, & took the papers & clothes 

I had put up, waited there some time, but findg. Christophe did not arrive, and the guard havg 

strict orders not to permit anyone to go off, I made such dispositions as to get off with a number of 

women & children who were there; and such Americans as appeard: All but 4 or 5 havg. gone on 

board.  After I had been gone about half an hour Christophe came down, and not knowing I had 

gone off, gave the most positive orders not to suffer a soul to quit the shore, intending thereby to 

have kept me in the town.  This I was told by some others who got off afterward, by the same mean 

that effected my escape—gold.
					The wind was light all day, and the fleet, which was close in to the reef could not enter the 

harbour.  In the afternoon armed men were sent on board the Am. Vessels, and every white & black 

french man found on board were taken out & carried ashore.  Just before dark one of the Ships 

stood in very near the port, with every appearance of entering.  The fort fired at her which was 

returned, and a canonading took place.  All the forts around the Harbour fired constantly, altho 

some were not within 6 miles of the ships.  This was the Signal for firing the town, which was 

immediately begun; and in about one hour it exhibited an awful scene of conflagration.  The ships 

did not attempt to come in.
					Our situation on board the Vessels was not very pleasant.  We were totally defenceless, and 

within the power of the blacks.  And a report had come off in the afternoon, that they wd. come on 

board, after burning the town, & destroy the vessels and massacre the people on board.  There were 

35 Am. Vessels in the Port (which was the whole number, a few small french   yers excepted), and as 

there appeared no other chance for our safety, after they shd. have gorged themselves on them, but 

from some of the Ships coming in (wh. they could not do in the night) or from a detachment of 

boats sent in by them with troops, I determined at once to go out by the Forts in a boat, and 

endeavour to get in a detachmt. of boats.  On passing the Forts, everything was silent, which 

convinced me they had abandoned them, after setting fire to the Town.  I got out safely, and as the 

ships had stood off, it was daylight before I got on board the Admiral.  I stated our situation to him, 

and he assured me he wd. go in with his Ships without delay, as they could now go in as soon or 

sooner than the boats.  Accordingly about 12 oclk we entered the Harbour, without a gun from the 

forts, which had been abandoned, as I imagined, and were blown up soon after I passed them.  We 

happily found the Am. shipping safe, as the blacks were still pillaging the town amidst the flames.  

The Troops instantly landed from the ships and the town was immediately cleared of the blacks, and 

a few houses, (perhaps 60 out of 600) saved.
					To attempt to describe the scene of desolation is impossible.  The property lost by the Am. 

in the town was very considerable.  In goods & debts due from those who have lost their all, it must 

be nearly 300,000 dolls.  Only one American lost his life, a Mr. Lanchester, of the House of 

Lanchester & Richardson from Charleston (S. C)  He tarried on shore with a determination to save his 

property or perish with it, and unhappily suffered.  He was killed in his House, and, almost 

consumed in the flames.  Few other whites were killed, as they appeared to be more intent on 

plunder than murder.  3. Americans saved their Houses but their goods were pillaged, vizt. Mr. 

Dodge, Messrs. Keller & Williams & Messrs. D’Arcy & Stevenson.
					Captn. Rodgers of the Am. Navy, who was here, and who displayed that dauntless spirit 

which he is known to possess, tarried on shore through the whole, and by his good management 

and intrepidity saved the lives of many whom he got off from the flames, and was the means of 

saving several houses.  He takes this letter, and will give a more particular detail of the matter than I 

can write at present.
					The day after the Ships got in, the Admiral requested ten boats to be furnished daily from 

among the Am. Vessels to assist in landing their troops & baggage.  This request was made in a very 

friendly manner; but at the same time it was added, that at the crisis they must take them, if they 

were refused.  I thought it proper to comply with a request made in this way, and made the 

arrangements accordingly.  Hitherto the thing has been complied with, tho reluctantly on the part of 

some of the Captains, which has obliged me to exercise an authority, which I felt justified in doing, 

to prevent greater evils to the Americans, and to avoid giving the French cause to complain of the 

want of a friendly disposition; But such is the obstinacy of many of the masters of our Vessels, that I 

fear they will draw upon themselves some inconvenience.  My attention to our Concerns is 

unremitting.  I have hardly sleep to support nature; but I shall persist in my duty.  When there have 

been complaints made of any oppression, however slight, of the Americans by the french, I have 

found the utmost readiness on the part of the superior officers to redress it on proper application; 

and the Genl. in Chief expresses himself disposed to befriend us, in every way: But as yet no Am. 

Vessels have been allowed to dispose of or land their Cargoes, neither have any been permitted to 

sail (excepting Capt. Rodgers, who has obtained a special permission).  I am assured by the Genl. 

that he will give all expedition to establish the offices that the Vessels may enter & clear, & unload 

their Cargoes (such as have them)  As to taking in Cargoes it is out of the question, for there is 

nothing left to load a single vessel.  The destruction of the town is far greater than in the former 

conflagration.  The impatience of the Masters of the Am. Vessels, and many of the merchants, to 

have their Vessels dispatched, is such as to cause me much trouble.  I see that the situation of things 

here will not permit the French to make their arrangemts. for dispatching Vessels so soon as could 

be wished, and as the Genl. in Chief assures me there shall be no unnecessary delay, I shall not 

suffer their impatience to hurry me into any improper or vexatious remonstrances.  Should I find a 

disposition in them to harrass our Vessels or infringe upon the Known & customary rights of 

nations, I shall not be silent.  They have placed centinels on board each Vessel, and tomorrow, the 

Admiral informs me he shall have them all examined, to see that the persons on board conform to 

the Role d’Equipage, and that the Cargoes are conformable to the bills of lading &c. as they suspect 

there may be obnoxious persons on board; or property belonging to some of the late Chiefs.  

However, as I have expected this for some days past, I have ordered the Masters to be prepared for 

the examination; and I trust it will end satisfactorily.  There have been some few instances of 

property havig been taken off from the town, since the fire, by some of the Am. Vessels, without 

the consent of the owners; but for the honor of our Nation these instances are very few, and I have 

ordered all the Captains having anything of this kind on board their Vessels to send me a list of the 

same, that I may advertise it, and if an owner is found it shall be delivered to them.
					The Genl. in Chief has recieved me in the quality of Genl. Com. Agent, and tells me he shall 

only communicate with the Americans here through me.  As soon as his office shall be established 

he will issue the Exchequatur for me to exercise my functions in full.  He is spoken of as an honest, 

upright man.  His character as a Genl. and a Soldier is well known.  His Lady is Sister to the First 

Consul.  She is here with him.
					In payment for the provisions &c. which may be wanting the Genl. in Chief proposes paying 

in bills on France, at 80 days sight, or part in Cash and colonial produce.  Our merchants are not 

well pleased with the idea or receiving paper: but the Genl. has given such assurances of its being 

duly honored, that some appear well satisfied with the proposal: others declare they will not take it, 

and if their cargoes are touched without givg. the Cash they will abandon their Vessels &c.  I expect 

much difficulty in this business.  They are much in want of immediate supplies, and knowing they 

must depend upon the U. States for them, I trust they will not deceive or oppress the Americans as 

they have done heretofore in this Island.
					The number of Ships already arrived at the different ports of the Island is about 32 ships of 

the line and 14 frigates, with very few store ships.  The number of Troops is said to be about 

40,000.  They expect daily another division of 25 Ships and 20,000 troops.  This is certainly an 

immense naval Armament for this Island.
					The Genl. in chief informed me the day before yesterday that he had written to France (in 

consequence of an intimation of mine if any arrangemt. could be made that those who took bills 

should receive the Cash for them in the U. S.  (It wd. greatly facilitate their supplies and be 

particularly agreeable to the Am. Merchants) to have ample funds established in good Houses in 

Holland on which he could draw, and arrangements made, that the bills might be paid in the U. S. if 

desired by the merchts. receivg. them.  And he also added, that as it was probable they shd. have 

occasion for much larger supplies 3 or 4 months hence than at present, this operation wd. meet that 

event in season.  Quaere, If these funds should be indubitable and the Govmt. of the U. S. have 

occasion to remit money to Holland, would it not be a beneficial measure to all concerned?
					Divisions of the Ships and troops have gone to different ports of the Island, one to Port 

Republican, and one to the City of Santo Domingo.  From these places we have not yet heard.  A 

Report was in town to-day, that the French met with a powerful opposition at Port Republican, and 

lost 4 or 500 men, and that the place was destroyed.  Others say there was little resistance & the 

place saved.  They landed at Port au pais, at Limbay and at Fort Dauphin; at all which places they met 

with resistance; but made good their landing.  This is an evidence that opposition was determined 

upon from the first.  The Sons of Toussaint came over in the fleet; and were treated by the officers 

with great attention.  They had been in France for their education.  To Christophe it was declared by 

the aid of the Admiral who was sent to him on the 2 inst. that himself, Toussaint, and the other 

Chiefs who had conducted meritoriously in the late insurrection, would have their rank confirmed, 

their pay continued for life and full possession of their immense property, without its being 

questioned how they had acquired it, and he proposed to continue as a hostage for the fulfilment of 

these conditions by the General in Chief, if he wd. give up the idea of resistance: but it had no effect 

upon him.
					Toussaint was in the neighbourhood, and sometimes in town, during the time the fleet was 

off here: but it was pretended by Christophe that he could not give up, as he had orders from 

Toussaint not to do so without his express command, which it was impracticable for him to obtain in 

season.
					I left in my House 3 black servants belonging to this place, who informed me when I came 

on shore, that Christophe came in person to my House, and ordered the Brigands to set fire to it, 

and remained till it was nearly consumed.  I lost everything except some papers and a few clothes.
					Toussaint & Christophe are said to be now in this neighbourhood with a large body of 

troops; but it is expected that they must soon be obliged to disperse and fly to the mountains.
					Would it be proper for the U. States to send one or two of our public Ships on the coast of 

this Island? If there should be no evil apprehended from the measure, it might be attended with 

some good effects; for if the blacks shd. not be driven wholly into the interior, it is probable they 

wd. endeavor, with boats or small craft to capture any unarmed Vessels which might sail near the 

Coast which they possess.  Of this, however, as well as of other steps which it may be proper to 

pursue, in a general view, you must be better able to judge than myself.  As I observed before I must 

refer you to Captain Rogers for more particular information than I can write.
					I have saved my Cypher, with my papers; but I have not time to write by that teadious 

process at present.  Indeed there is nothing necessary to communicate by that means at this time.  With sentiments of pure respect & sincere attachmt. I have the honor to be, Sir, 

Your most Obedt. Sert.
					
						Tobias Lear.
					
					
						P.S. I enclose a list of Vessels in this Port when the Cape was burnt.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
